 
Exhibit 10.2

 
AMENDMENT TO EQUITY PURCHASE AGREEMENT


This Amendment to Equity Purchase Agreement  (the "Amendment") is made this 6th
day of October, 2016, by and between CLS Holdings USA, Inc., a Nevada
corporation (the "Company") and Old Main Capital, LLC, a Florida limited
liability company (the "Investor").


WHEREAS, on April 18, 2016, the Company and the Investor entered into an Equity
Purchase Agreement (the "Equity Purchase Agreement"), pursuant to which the
Investor agreed to provide an equity line of financing to the Company in the
maximum amount of $4,000,000 over a period of 24 months ;


WHEREAS, in order to commence selling shares of common stock pursuant to the
Equity Purchase Agreement, the Company was obligated to register the re-sale of
the shares the Investor was obligated to purchase pursuant to the Equity
Purchase Agreement (the "Equity Line Shares") on a registration statement to be
filed with the SEC, which registration statement could, but was not required to,
be the same registration statement the Company was filing with respect to the
re-sale of shares of its common stock underlying notes the Company had sold to
the Investor (the "Private Placement Shares");


WHEREAS, the Company has filed a registration statement with the SEC, which
registration statement includes both the Equity Line Shares and the Private
Placement Shares (the "Registration Statement"), but such Registration Statement
has not yet been declared effective; and


WHEREAS, the parties now desire to amend the terms of the Equity Purchase
Agreement in certain respects and cause the Company to withdraw the re-sale of
the Private Placement Shares from the Registration Statement, with the
expectation that such changes will result in the prompt effectiveness of
Registration Statement.


NOW THEREFORE, in consideration of the mutual covenants contained in this
Amendment, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:


1.
Amendments to Equity Purchase Agreement.  First, the new Commitment Period (as
defined in the Equity Purchase Agreement) shall be 24 months from the date of
this Amendment.  Second, the Equity Purchase Agreement shall hereby be amended
(including but not limited to the last sentence of Section 2.3 therein) to
prohibit the Company from delivering a subsequent Put Notice from the beginning
of any Valuation Period (as defined in the Equity Purchase Agreement) until the
fourth Trading Day immediately following the closing associated with the prior
Put Notice.  Third, the beneficial ownership limitation in Section 7.2(g) shall
be amended to increase the Beneficial Ownership Limitation (as defined in the
Equity Purchase Agreement) to 9.99% and to remove the ability of the Investor to
increase or decrease the Beneficial Ownership Limitation.  Fourth, the schedules
to the Equity Purchase Agreement shall be replaced with the schedules attached
hereto as Exhibit A  to reflect developments since April 18, 2016.





1

--------------------------------------------------------------------------------



2.
Ratification. Except as amended hereby, the terms of the Equity Purchase
Agreement are hereby ratified and shall remain in full force and effect.









[Signature page to follow]
 
 
 
 
 
2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.




CLS HOLDINGS USA, INC.
 
 
By: /s/ Jeffrey I. Binder                                    
Jeffrey I. Binder
Chief Executive Officer






OLD MAIN CAPITAL, LLC
 
 
By: /s/ Adam Long                                           
Adam Long
President
 
 
 
3

--------------------------------------------------------------------------------



EXHIBIT A


DISCLOSURE SCHEDULES
 
 
 
 
 
 
 
4